  Case 1:19-cv-19107-NLH Document 6 Filed 05/18/20 Page 1 of 4 PageID: 30



                    UNITED STATES DISTRICT COURT
                       DISTRICT OF NEW JERSEY


   COREY MOORE,                          1:19-cv-19107 (NLH)

                  Petitioner,            MEMORANDUM OPINION & ORDER

        v.

   UNITED STATES OF AMERICA,

                  Respondent.


APPEARANCES:

Corey Moore
70988-050
McKean
Federal Correctional Institution
Inmate Mail/Parcels
P.O. Box 8000
Bradford, PA 16701

     Petitioner pro se


HILLMAN, District Judge

     WHEREAS, Petitioner Corey Moore filed a motion to correct,

vacate, or set aside his federal sentence under 28 U.S.C. §

2255, see ECF No. 1; and

     WHEREAS, the Court administratively terminated the motion

as Petitioner did not use the correct form containing the

required certification, ECF No. 3; and

     WHEREAS, Petitioner having submitted an amended motion, ECF

No. 4, followed by a motion to amend and for the appointment of
  Case 1:19-cv-19107-NLH Document 6 Filed 05/18/20 Page 2 of 4 PageID: 31



counsel, see ECF No. 5; and

     WHEREAS, Petitioner seeks to add a claim under Rehaif v.

United States, which held that the United States must prove the

defendant “knew he belonged to the relevant category of persons

barred from possessing a firearm” in order to convict under 18

U.S.C. § 922(g)(1).    139 S. Ct. 2191, 2200 (2019).        “Defendant

was convicted of the same statutory provision that ‘Rehaif’ was

convicted of thus making this claim worthy of addressing.”            ECF

No. 5 at 2; and

     WHEREAS, there is no right to counsel in post-conviction

proceedings.   See Reese v. Fulcomer, 946 F.2d 247, 263 (3d Cir.

1991), superseded on other grounds by statute, 28 U.S.C. § 2254.

However, 18 U.S.C. § 3006A(a)(2)(B) provides that the court has

discretion to appoint counsel where “the court determines that

the interests of justice so require . . . .”; and

     WHEREAS, in Reese, the Third Circuit explained that in

determining whether counsel should be appointed, a court “must

first decide if petitioner has presented a nonfrivolous claim

and if the appointment of counsel will benefit the petitioner

and the court.    Factors influencing a court’s decision include

the complexity of the factual and legal issues in the case, as

well as the pro se petitioner’s ability to investigate facts and

present claims.”    Reese, 946 F.2d at 263-64; and

     WHEREAS, the Court will permit Petitioner to add his claim

                                    2
  Case 1:19-cv-19107-NLH Document 6 Filed 05/18/20 Page 3 of 4 PageID: 32



under Rehaif, but will deny the motion for counsel without

prejudice.   The Court finds it is not in the interests of

justice to appoint counsel at this time because the issues

involved in this case do not appear overly complex,

     THEREFORE, IT IS on this 18th day of May, 2020

     ORDERED that the Clerk shall reopen this matter; and

     ORDERED that Petitioner’s motion to amend and for the

appointment of counsel, ECF No. 5, is granted in part.           The

United States shall answer the Rehaif claim, but counsel shall

not be appointed at this time; and it is further

     ORDERED that within forty-five (45) days of the date of the

entry of this Order, the United States shall electronically file

and serve an answer to the amended § 2255 Motion, ECF Nos. 4 &

5; and it is further

     ORDERED that the answer shall respond to the allegations

and grounds of the Motion and shall adhere to Rule 5 of the

Rules Governing Section 2255 Proceedings; and it is further

     ORDERED that the answer shall address the merits of each

claim raised in the Motion as well as whether the Motion is

timely; and it is further

     ORDERED that the answer shall contain an index of exhibits;

and it is further

     ORDERED that if the answer refers to briefs or transcripts,

orders, and other documents from prior proceedings, then the

                                    3
  Case 1:19-cv-19107-NLH Document 6 Filed 05/18/20 Page 4 of 4 PageID: 33



United States shall serve and file them with the answer; and it

is further

     ORDERED that Petitioner may serve and file a reply to the

answer within forty-five (45) days after the answer is filed;

and it is further

     ORDERED that any request to deviate from this Order to

Answer shall be made by motion; and it is finally

     ORDERED that the Clerk of the Court shall serve a copy of

this Order on Petitioner by regular first-class mail.


                                          s/ Noel L. Hillman
At Camden, New Jersey                   NOEL L. HILLMAN, U.S.D.J.




                                    4
